Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 1 of 15 PageID# 56




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

 Larry G. Philpot,

                 Plaintiff,

 v.                                           Case No. 1:20-cv-01349-CMH-MSN

 Jonathan Turley,

                 Defendant.



  DEFENDANT’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
       OF HIS MOTION TO COMPEL DISCOVERY FROM PLAINTIFF

       Defendant Jonathan Turley, by and through undersigned counsel, for his

 Memorandum of Points & Authorities in Support of his Motion to Compel

 Discovery from Plaintiff Larry G. Philpot (“Motion”), states as follows:

       I.     Background

       Plaintiff Larry G. Philpot (“Philpot”) is well-known to the federal judiciary

 as a notorious “copyright troll”. See, e.g., Philpot v. L.M. Comm’ns. II of S.C., No.

 5:17-CV-173-CHB, 2020 WL 2513820, at *3 (E.D. Ky. May 15, 2020); Philpot v.

 Emmis Op. Co., No. 1:18-CV-00816-RP, 2019 WL 2928774, at *2 (W.D. Tex. July

 8, 2019) (noting “Philpot and his counsel are, in essence, copyright ‘trolls.’”);

 Philpot v. WOS, Inc., No. 1:18-CV-339-RP, 2019 WL 1767208, at *2-*3 (W.D. Tex.

 Apr. 22, 2019). While Philpot alleges in his Complaint and in previous cases that

 he is a “well-known photographer of musicians and concerts across the country

 who licenses his work to premiere publishers and musicians,” he has conceded

 in prior judicial proceedings that he derives no material income from



                                          1
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 2 of 15 PageID# 57




 photography work. Contrast Complaint [ECF No. 1] ¶ 3 with WOS, 2019 WL

 1767208, at *2; Emmis, 2019 WL 2928774, at *2. Instead, he derives

 substantially all of his income from a scheme in which he uploads his

 photographs to the Internet with a “Creative Commons” license, waits for

 unsuspecting members of the public to use his photos in their own creative

 works without attribution, and then threatens litigation and files frivolous

 lawsuits in an effort to extort nuisance value settlements from his victims. See

 L.M. Comm’ns. II, 2020 WL 2513820, at *3; Emmis, 2019 WL 2928774, at *2.

       Defendant Jonathan Turley (“Turley”) is a well-known legal scholar, a

 professor at George Washington University Law School, and among the latest

 persons to fall victim to Philpot’s extortionate scheme. Turley maintains a

 website and blog, jonathanturley.org (“Blog”), on which he frequently publishes

 original works of legal and policy analysis in an effort to inform the public and

 advocate for his views. Turley’s Blog enjoys a considerable public following but

 Turley earns no revenue from operating the Blog; no advertisements run on the

 Blog and Turley charges no fees for access to the Blog or any of its contents.

 Instead, Turley maintains the Blog as a non-profit endeavor at his own expense

 as a public service and an exercise of his First Amendment rights.

       Turley frequently includes photographs or other artwork in the works he

 publishes on his Blog for illustrative purposes, to provide an additional

 dimension of information and context for his readers, and to improve the

 experience of reading the Blog. On the occasion at issue in this proceeding,

 Turley included a photograph of musician Ted Nugent he believed was freely



                                        2
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 3 of 15 PageID# 58




 available online to illustrate a Blog post commenting on certain politically

 charged comments Mr. Nugent had made on his Facebook page. Unbeknownst

 to Turley, this photograph was created by Philpot and made available online by

 Philpot in furtherance of his copyright troll scheme. When Turley failed to accede

 to Philpot’s demands for payment, Philpot initiated this lawsuit in an attempt to

 “use the courts as a blunt object with which to coerce [a] nuisance value

 settlement[]”. Emmis, 2019 WL 2928774, at *2.

       II.   Discovery Requests at Issue

       On    June   11,   2021,   counsel     for   Turley   served   Plaintiff’s   First

 Interrogatories1 (“Interrogatories”) and Plaintiff’s First Request for Production of

 Documents2 (“Document Requests” and, together with the Interrogatories,

 “Discovery Requests”) on counsel for Philpot. On June 25, 2021, counsel for

 Philpot advised counsel for Turley in an email that “[w]e won’t be filing any

 objections to these requests.” See Email from Kristine M. Maher to David A.

 Warrington (June 25, 2021 at 10:23 AM), a true and correct copy of which is

 attached hereto as Exhibit 3. Despite that representation, on June 28, 2021,

 Philpot’s counsel sent an email to Turley’s counsel with a list of four objections

 (“Objections”) to the Discovery Requests. See Email from Kristine M. Maher to

 David A. Warrington (June 28, 2021 at 4:46 PM), a true and correct copy of which

 is attached hereto as Exhibit 4. The Objections specifically objected to

 Interrogatories 5, 8, 12 and 14 as well as Document Requests 7, 8, 9, 10, and


 1A true and correct copy of the Interrogatories is attached hereto as Exhibit 1.
 2A true and correct copy of the Document Requests is attached hereto as
 Exhibit 2.


                                          3
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 4 of 15 PageID# 59




 11. See Exhibit 4 at 1. The Objections also objected to a definition generally

 applicable to the Interrogatories as a whole. See id.

       On July 1, 2021, counsel for Turley responded in writing (“Response

 Letter”) to Philpot’s Objections in an effort to resolve the Objections without the

 Court’s intervention. A true and correct copy of the Responses is attached hereto

 as Exhibit 5. The Response Letter specifically advised Philpot’s counsel that,

 because of the impending discovery deadline in this case, this Motion would be

 filed if the parties could not resolve their discovery disputes by July 2, 2021.

 Philpot’s counsel acknowledged receiving the Response Letter on July 1, 2021

 but did not respond to their substance. Turley’s counsel further attempted to

 meet and confer with Philpot’s counsel in an attempt to resolve the Objections

 on July 2, 2021 but was not able to make contact with Philpot’s counsel.

       For the convenience of the Court, the portions of the Discovery Requests

 Philpot objected to are set forth in full below:

       INTERROGATORY DEFINITION 7: “Relevant Period” means the time

 period between January 1, 2013 and the present.

       INTERROGATORY 5: Identify every transaction, contract or agreement

 you have made with any third party, and every license you have granted, during

 the Relevant Period to permit the use of any photograph or artistic work whose

 copyright you own, including without limitation the Photo, in exchange for any

 compensation, that was not preceded by or made in connection with any demand

 for payment or litigation or threat of litigation for copyright infringement by you

 to any such third party.



                                          4
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 5 of 15 PageID# 60




       INTERROGATORY 8: Identify every transaction, contract or agreement

 you have made with any third party, and every license you have granted, during

 the Relevant Period to permit the use of any photograph or artistic work whose

 copyright you own, including without limitation the Photo, in exchange for any

 compensation, that was preceded by or made in connection with any demand for

 payment or litigation or threat of litigation for copyright infringement by you to

 such third party, including without limitation all agreements you have made to

 settle or compromise litigation.

       INTERROGATORY 12: Identify all the persons or entities to whom you

 have sent correspondence alleging copyright violations and/or persons or

 entities you sent demand letters to requesting payment for copyright violations

 and/or threatened litigation. For each person or entity state the name, address

 and contact information for that person or entity.

       INTERROGATORY 14: For the cases or complaints identified in

 Interrogatory 13, provide the status and disposition of each including any

 settlements, dismissals or judgments. For any settlements or judgments provide

 the amount of the settlement or judgment including any amount attributed to

 attorneys fees or costs.

       DOCUMENT REQUEST 7: All documents, including all communications,

 related to or reflecting any contract or agreement between you and any third

 party, or any license you have granted, to permit the use of any photograph or

 artistic work whose copyright you own, including without limitation the Photo,

 during any portion of the Relevant Period in exchange for any compensation.



                                         5
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 6 of 15 PageID# 61




       DOCUMENT REQUEST 8: All documents related to any payments or

 compensation you received during the Relevant Period for licensing or permitting

 the use of any photograph or artistic work whose copyright you own, including

 without limitation the Photo.

       DOCUMENT REQUEST 9: All documents, including all communications,

 related to any demand you have made or threat of litigation during the Relevant

 Period to any third party for payment because of or on account of the use of any

 photograph or artistic work whose copyright you own, including without

 limitation the Photo.

       DOCUMENT REQUEST 10: All documents, including all communications,

 relating to or reflecting the settlement or compromise of any demand for

 payment, threat of litigation, or actual litigation because of or on account of the

 use of any photograph or artistic work whose copyright you own, including

 without limitation the Photo, during the Relevant Period.

       DOCUMENT REQUEST 11: All documents reflecting or evidencing all

 income you received during the Relevant Period, including without limitation

 your tax returns, bank account statements, and ledgers or other accounting

 records.

       III.   Philpot’s Objections Are Without Merit

       For the reasons set forth herein, all of Philpot’s Objections are meritless.

 For the convenience of the Court, each of Philpot’s Objections are set forth in full

 below and are each addressed in turn:




                                          6
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 7 of 15 PageID# 62




             1a.    Objection 1 (Interrogatory Definition 7)

       Plaintiff objects to the definition of “Relevant Period” in the
       Interrogatories. An approximately seven year span of time is overly
       broad, unduly burdensome and extends beyond the scope of the
       relevant facts for this copyright infringement action.

             1b.    Response to Objection 1

       The Interrogatories3 define the relevant time period as the period between

 2013 and the present because that is the shortest period that is reasonably

 certain to cover all of the most relevant information at issue in this proceeding,

 i.e. information related to the use of the Photo or any license or agreement

 concerning use of the Photo. Any shorter period would present an unacceptable

 risk of excluding information highly relevant to the very core of Turley’s defense.

       Neither the Complaint nor any other information in the record to date

 specifies a date certain on which the photograph of Ted Nugent at issue in this

 case (“Photo”) was created. See Complaint ¶ 9. However, the Complaint alleges

 Philpot obtained a copyright registration for the Photo on August 21, 2013. See

 id. ¶ 10. The copyright registration attached to the Complaint states it covers

 “Concert photographs through August 15, 2013” and that the “Year of

 Completion” for those photographs is 2013. See id., exh. B, at 1. Based on that




 3 Objection 1 specifically refers to “the definition of “Relevant Period” in the
 Interrogatories”. See Exhibit 4 at 1 (emphasis added). While the Document
 Requests contain an identical definition of the term “Relevant Period,” Philpot
 articulated no objection to the definition of that term in the Document Requests
 within the time provided by Local Civil Rule 26(C). Philpot has therefore waived
 any objection to the scope of this term in the Document Requests. See, e.g., Vivos
 Acquisitions, LLC v. Health Care Res. Network, LLC, No. 1:19-cv-1606
 (RDA/TCB), 2020 WL 3269135, at *2 (E.D. Va. June 16, 2020).


                                         7
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 8 of 15 PageID# 63




 information, Turley concluded it was very likely that the Photo was produced

 some time during 2013 but could not precisely identify the date of its creation.

       It is beyond question that evidence of any licenses or agreements providing

 for the use of the Photo by third parties is relevant to this proceeding. Philpot’s

 sole cause of action is for Turley’s alleged infringement of Philpot’s copyright on

 the Photo. Among Turley’s affirmative defenses is that he had a license to use

 the Photo. See Answer [ECF No. 8], Affirmative Defenses ¶ 9. Information related

 to licenses Philpot has granted for use of the Photo, including licenses such as

 the “Creative Commons” license that are granted to the public at large, are

 unquestionably relevant to that affirmative defense. The scope of the Relevant

 Period is therefore appropriate in this case because it is the shortest time period

 that is reasonably certain to encompass all of the licenses Philpot has granted

 for use of the Photo since the Photo was created.

       Additionally, information related to Philpot’s grant of licenses or

 permission to use other works is relevant to Turley’s affirmative defenses of fair

 use and absence of damages. See Answer, Affirmative Defenses ¶¶ 4-5. Turley’s

 defense on these points is predicated in part on establishing that there is no

 substantial market for Philpot’s work and that Philpot’s work has little or no

 economic value. See 17 U.S.C. § 107(4) (providing that courts shall consider “the

 effect of the use upon the potential market for or value of the copyrighted work”

 in determining whether such use constitutes fair use). The Interrogatories seek

 information regarding occasions on which Philpot has granted licenses to use

 his work to third parties in exchange for compensation, both to establish the



                                         8
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 9 of 15 PageID# 64




 market value of Philpot’s work and to establish whether there is any difference

 between the price third parties are willing to pay Philpot for his work in bona fide

 market transactions and the price they are willing to pay to stave off or settle

 litigation Philpot has filed against them. This information is crucial to Turley’s

 affirmative defenses. And, because the ultimate inquiry concerns the “potential

 market for or value of” the Photo, the appropriate range of transactions used to

 define that potential market and value lies between the date of the Photo’s

 creation and the present.

       2a.    Objection 2 (Document Request 11)

       Plaintiff objects to the request for his income information in Request
       for Production of Documents No. 11. Plaintiff’s income is not at issue
       or the subject of this litigation. The request is overly broad, not likely
       to lead to relevant information and is intended to intrude on plaintiff’s
       personal affairs.

       2b.    Response to Objection 2

       Document Request 11 is not intended to intrude in Philpot’s personal

 affairs; it is intended to obtain discovery concerning the economic value of

 Philpot’s photography business, which is of central importance in this case. As

 noted in the Response to Objection 1, such information is crucial to Turley’s

 affirmative defense of fair use.

       Turley intends to show at trial that there is no substantial market for

 Philpot’s work and that Philpot derives substantially all of the income he obtains

 from his photography by extracting settlements from unwitting third parties. The

 documents sought in Document Request 11 will show the amount of income

 Philpot derived from his photography business and the sources from which


                                           9
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 10 of 15 PageID# 65




 Philpot obtained this income. These documents are relevant to show both how

 much income Philpot obtains from photography as opposed to other work and

 whether his photography income is from “licens[ing] his work to premiere

 publishers and musicians,” as he alleges, or from nuisance settlements from

 members of the public who are not otherwise in the publishing or music

 businesses. See Complaint ¶ 3. There is no way to obtain information about

 these crucial facts except by obtaining Philpot’s financial records.

       The documents sought by Document Request 11 are also relevant to show

 how much or how little income Philpot obtains from the bona fide market for his

 photography. The information in these documents are in turn relevant to prove

 the amount of Philpot’s compensatory damages. Absent an admission by Philpot

 that he has suffered no actual damages, the amount of his damages is an

 essential element of his case and Philpot will not be able to prove the magnitude

 of his damages without reference to his finances. Turley is therefore entitled to

 discovery of Philpot’s finances to rebut this element of Philpot’s case.

       3a.   Objection 3 (Interrogatories 12 & 14; Document Requests 9 & 10)

       Plaintiff objects to the requests for confidential settlement
       correspondence or related documents in Request for Production of
       Documents Nos. 9 and 10 and Interrogatory Nos. 12 and 14. These
       documents are privileged, confidential and not subject to discovery in
       the absences of a protective order. In addition, related documents
       may be subject to attorney-client privilege, and Plaintiff objects on that
       basis. For those documents, Plaintiff will provide a privilege log.

       3b.   Response to Objection 3

       “Settlement correspondence” is not exempt from discovery. While Fed. R.

 Evid. 408 provides that statements made during settlement are generally not


                                          10
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 11 of 15 PageID# 66




 admissible evidence, “[d]istrict courts in the Fourth Circuit have consistently

 declined to recognize a settlement privilege, based on the policy underlying Rule

 408 or otherwise, in discovery disputes.” Food Lion, LLC v. Dairy Farmers of

 America, Inc., No. 1:20-cv-442, 2020 WL 6947921, at *2 (M.D.N.C. Sept. 29,

 2020). Rule 408 does not apply to discovery requests because the scope of

 discovery is defined by the relevance of the information sought to be discovered,

 not its admissibility as evidence. See id. at *3. And confidentiality agreements do

 not preclude information or documents within their ambit from discovery. See In

 re C.R. Bard, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 287 F.R.D. 377, 384 (S.D.W.

 Va. 2012). The information and documents sought by these Discovery Requests

 are therefore not exempt from discovery merely because they relate to settlement

 or compromise of litigation or because they are subject to a confidentiality

 agreement.

       Turley does not seek discovery of any documents that are genuinely

 subject to the attorney-client privilege. However, Turley expressly reserves the

 right to challenge the applicability of the attorney-client privilege or any other

 claim of privilege or protection from discovery to any document or information in

 this proceeding. Notably, the attorney-client privilege would not protect any

 settlement agreements between Philpot and any third party because any such

 agreement must inherently have been shared with third parties other than

 Philpot and his counsel, i.e. the counterparties to such agreements. See, e.g.,

 Hawkins v. Stables, 148 F.3d 379, 384 n.4 (4th Cir. 1998) (“As a general rule,

 implied waiver occurs when the party claiming the privilege has made any



                                          11
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 12 of 15 PageID# 67




 disclosure of a confidential communication to any individual who is not

 embraced by the privilege.”).

       Philpot’s general reference to the need for a protective order with respect

 to the information sought by these Discovery Requests is inapposite. The Court

 has issued no protective orders in this case. And Philpot has not moved the Court

 for any protective order, nor has he made any showing of good cause that the

 discovery Turley seeks must be restricted to “protect [Philpot] from annoyance,

 embarrassment, oppression, or undue burden or expense.” See Fed. R. Civ. P.

 (c)(1) (providing the standard justifying the issuance of a protective order). Absent

 such a showing, no protective order is warranted.

       4a.    Objection 4 (Interrogatories 5 & 8; Document Requests 7 & 8)

       Plaintiff objects to the request for all documents related to any
       photograph whose copyright he owns in Request for Production of
       Documents Nos. 7 and 8 and the requests to identify every
       transaction/contract/agreement/license related to any photograph
       he owns in Interrogatory Nos. 5 and 8. The requests are overly broad,
       unduly burdensome and not likely to lead to relevant information.
       Plaintiff is a freelance photographer, and the documentation related
       to all his works is not relevant to the copyright infringement claim
       concerning the one photograph at issue in this suit.
       4b.    Response to Objection 4

       Philpot’s gloss on the Discovery Requests at issue in Objection 4 is flatly

 incorrect. These Discovery Requests are not broad, catch-all requests for all

 documents or information related in any fashion to any work Philpot has ever

 produced since the beginning of time. Instead, these Discovery Requests are

 specifically directed at documents and information related to transactions in

 which Philpot provided licenses or other permission to use his copyrighted works



                                          12
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 13 of 15 PageID# 68




 in exchange for compensation. As discussed in the Responses to Objection 1 and

 Objection 2, supra, documents and information concerning these transactions

 are highly relevant to Turley’s defenses, especially his fair use defense.

       These Discovery Requests do not seek discovery of any documents or

 information with respect to Philpot’s works outside their narrow ambit, such as

 documents related to the technical means by which Philpot creates, processes

 or edits his photographs. Additionally, as noted in the Response to Objection 1,

 these Discovery Requests are all temporally bounded by the definition of the term

 Relevant Period, which is the shortest period that is reasonably certain to

 encompass all information of central relevance to this proceeding.

       Notably, Philpot has made no showing or even referred to any facts that

 might demonstrate a burden outweighing Turley’s need to obtain the highly

 relevant evidence sought by these Discovery Requests. See Fed. R. Civ. P. 26(b)(1)

 (providing that courts must compare “the burden or expense of the proposed

 discovery” to the “likely benefit” of such discovery in determining whether the

 proposed discovery is “proportional to the needs of the case”.). As such, there is

 no basis for preventing Turley from obtaining this highly relevant discovery.




                                         13
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 14 of 15 PageID# 69




       IV.   CONCLUSION

       For all the reasons stated herein, Turley respectfully requests the Court

 GRANT the Motion in its entirety and order Philpot to produce all discovery

 within the scope of the Discovery Requests.



 Dated: July 2, 2021                 Respectfully submitted,


                                                 /s/
                                     David Alan Warrington (VSB No. 72293)
                                     DHILLON LAW GROUP
                                     2000 Duke Street, Suite 300
                                     Alexandria, VA 22314
                                     Phone: 703.328.5369
                                     DWarrington@dhillonlaw.com
                                     Counsel for Defendant Jonathan Turley




                                       14
Case 1:20-cv-01349-CMH-MSN Document 14 Filed 07/02/21 Page 15 of 15 PageID# 70




                           CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I filed the foregoing using the clerk’s

 CM/ECF system, which will serve an electronic copy of this document on all

 counsel of record.



                                                   /s/
                                       David Alan Warrington
                                       DHILLON LAW GROUP
                                       2000 Duke Street, Suite 300
                                       Alexandria, VA 22314
                                       Phone: 703.328.5369
                                       DWarrington@dhillonlaw.com
                                       Counsel for Defendant Jonathan Turley




                                         15
